Citation Nr: 1742423	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  08-26 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right knee disability to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to August 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision in which the RO granted service connection for osteoarthritis of the right knee and assigned an initial 10 percent rating, effective August 31, 2006.  In September 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating for osteoarthritis of the right knee.  A statement of the case (SOC) was issued in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in September 2008.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record. 

In October 2012, the Board remanded the Veteran's claim for an initial rating in excess of 10 percent for osteoarthritis of the right knee to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence and a new VA examination.  After completing the requested development, the AMC continued to deny the claim (as reflected in a May 2013 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.  

In December 2013, the Board again remanded the claim to the RO, via the AMC, to complete the previously requested development.  After accomplishing further action, the AMC again denied the claim (as reflected in a June 2014 SSOC) and returned the matter on appeal to the Board for further appellate consideration. 

A review of the record revealed that the Veteran has been unemployed throughout the appeal period, which he indicates is due primarily to service-connected right knee disability.  As such, in August 2014,  the Board expanded the appeal to include the matter of a  TDIU due to such disability, consistent with  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2014, the Board denied an initial rating in excess of 10 percent for the Veteran's right knee osteoarthritis and remanded the claim for a TDIU due to the right knee for further development.  After completing the requested development, to the extent possible, the AMC denied a TDIU due to right knee disability (as reflected in an October 2015 SSOC) and returned this matter to the Board for further appellate consideration.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.   All such records have been reviewed. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran previously filed a claim for higher rating only for osteoarthritis (now, left knee strain with osteoarthritis), service connection is in effect for that disability, now rated as 20 percent disabling; associated right knee instability, rated as 10 percent disabling; and associated residual scars, right knee and right hand, rated as 0 percent disabling (noncompensable).  Given the common etiology of osteoarthritis, he has a combined 30 percent rating for the right knee.

3.  The weight of the competent, probative, evidence indicates that the Veteran's right knee disability, alone, has not prevented him from obtaining or retaining substantially gainful employment consistent with his education and experience at any point pertinent to this appeal.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected right knee disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b), are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

After the Board expanded the appeal to include a TDIU, and remanded that matter to the AOJ for adjudication, in an April 2015 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence should be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of, inter alia,  effective dates, in the event the TDIU claim is  granted.  Hence, the April 2015 letter meets the VCAA's timing and content of notice requirement.  

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that, consistent with applicable duty-to-assist provisions,  VA has made reasonable efforts to develop the claim herein decided,, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claims herein decided.

Pursuant to the Board's August 2014 remand, in April 2015, the AOJ sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claim for  TDIU due to right knee disability, as well as a VA Form 21-8490 to enable him to file a formal application for a TDIU.  The Board notes that, to date, the Veteran has not submitted a completed VA Form 21-8490.  Nonetheless, after a reasonable time for the Veteran's response had expired, the AOJ adjudicated the matter of the Veteran's entitlement to a TDIU due to a right knee disability (as reflected in the October 2015 SSOC).  

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claim herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance with remand directives is required).  The Board also finds that, notwithstanding the absence of a formal claim for a TDIU, there sufficient evidence from the Veteran's statements, medical treatment records, Social Security Administration (SSA) records, and reports of VA examinations, to decide on the claim. 

Under these circumstances, the Board finds that the duties imposed by the VCAA have been considered and satisfied, and there is no prejudice to the Veteran in the Board proceeding to a decision on the remaining matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also TD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

The Veteran is seeking a TDIU due to his service-connected right knee disability, which he contends prevents him from securing or following a substantially gainful occupation. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

When the percentage requirements for a schedular TDIU rating under 38 C.F.R. §  4.16 (a) are not met, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability(ies).  See 38 C.F.R. § 4.16(b).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

Although the Veteran previously filed a claim for higher rating only for osteoarthritis (now, left knee strain with osteoarthritis), service connection is in effect for that disability, now rated as 20 percent disabling; associated right knee instability, rated as 10 percent disabling; and associated residual scars, right knee and right hand, rated as 0 percent disabling (noncompensable).  Given the common etiology of osteoarthritis, he has a combined 30 percent rating for the right knee.
 Accordingly, the percentage requirements for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).

Nonetheless, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  See 38 C.F.R. § 4.16(b).  Thus, the Board must determine whether the evidence indicates that the Veteran's service-connected disabilities, alone, preclude gainful employment consistent with his education and occupational experience at any time during the claim period.  If so, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance, and  must, instead, refer the claim to the first line authority prescribed in section 4.16(b) for consideration of the Veteran's entitlement to an extra-schedular rating.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

The evidence of record reflects that the Veteran has a high school education and has worked as a plumber, sales associate, exterminator, and various odd jobs (not specified) over the years.  He has been unemployed since 2009.  

In a July 2006 statement in support of the claim, the Veteran reported that he could no longer work in his field as a plumber due to his knee injury because of the constant crawling, kneeling, bending, and climbing which he alleged affected his knee.  At the time, he reported that he was self-employed, but could no longer work.  He reported that he had a hard time walking and completing daily tasks.  He further reported that he was in constant pain. 

In a November 2006 statement in support of the claim, the Veteran reported that it was impossible for him to hold a job for any period of time once his employer found out about his limitations.  

Medical treatment records reflect that the Veteran worked in construction in 2007.  In 2008, the Veteran reported that he was working odd jobs for the past four to five years.  

SSA records reflect that the Veteran received SSA benefits due to his right hand disability, right knee disability, and psychiatric disability.  He reported that he could not work, and needed help with personal care.  Previous occupational history was listed as termite exterminator, plumber, and hardware salesperson.  The Veteran reportedly did not engage in substantial gainful activity since February 2008; after his right hand injury.  

An April 2013 VA examination report indicates that the Veteran reported daily pain of his right knee brought on by weight bearing activities such as prolonged walking and standing.  He reported that he was using a brace for support and receiving medical management of narcotic pain medication, physical therapy, cortisone and Synvisc injections for his pain condition.  When asked if the Veteran's knee condition impacted his ability to work, the examiner indicated that it did not. 

A March 2014 VA examination report reflects the examiner notation of no change since the last examination in April 2013.  The Veteran then reported a feeling of instability in the right knee with chronic pain and swelling.  He further reported that he was not employed and used to be a plumber, carpenter, and construction worker; however, had not been able to work for about five years.  The Veteran's range of motion testing remained unchanged.  Functional loss and impairment was noted as less movement than normal, pain on movement, swelling, and interference with sitting, standing, and weight-bearing for his right knee.  The Veteran was noted to use a brace regularly.  The examiner noted that the Veteran's knee condition impacted his ability to work and stated that the Veteran would be unable to perform labor type of employment and should avoid climbing, kneeling, squatting, and heavy lifting.  

A  July 2015 Disability Benefits Questionnaire (DBQ) report reflects that  the Veteran reported difficulty climbing a ladder at work, climbing up on stairs, prolonged walking, and standing.  The examiner noted that the Veteran's range of motion contributed to a functional loss and noted limited walking and standing.  Factors that caused functional loss were noted as pain, lack of endurance, interference with standing, and less movement than normal.  The examiner noted that the Veteran's right knee condition impacted his ability to perform any type of occupational task, and explained that he was limited in walking and kneeling.  

A January 2017 DBQ report reflects that the Veteran had less movement than normal, disturbance of locomotion, interference with standing, pain, fatigue, lack of endurance, and instability of station.  The Veteran was noted to use a brace on his right knee constantly. The examiner noted that the Veteran's right knee condition impacted his ability to perform any type of occupational task and reported that he is limited from frequent kneeling, jumping, walking on uneven terrain.  

Upon review of the record, the Board finds that the Veteran's entitlement to a TDIU due to right knee disability is not established.  

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a).  See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinkseki, 555 F.3d 1369 (Fed. Cir. 2009).  However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination.  See 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

As noted above, the VA examination and DBQ reports reflect that the Veteran's right knee had results in s some limitation and impact on his ability to perform occupational tasks.  Specifically, the Veteran has limitation kneeling, squatting, heavy lifting, walking, and jumping.  Additionally, the Veteran's functional loss and impairment included less movement than normal with pain on movement; swelling; interference with sitting, standing, and weight-bearing; lack of endurance; fatigue, and instability of station.  However, given the Veteran's educational level and his work history, the evidence shows that the Veteran would be able to secure and maintain substantially gainful employment.  The Board notes that the examiners did not specifically reference any findings indicating, or opined that the Veteran is unable to work in a sedentary capacity, and there is otherwise no evidence that such would be precluded, if the Veteran had sought or is seeking such employment.  The March 2014 examiner specifically noted that the Veteran would be unable to perform labor type employment.  The January 2017 examiner distinguished the Veteran's walking limitation to uneven terrain, and noted his limitations in frequent kneeling and jumping.   

In addition to the medical and other objective evidence addressed above, the Board also has considered the Veteran's own assertions advanced in support of his claim.

The Board notes that the current 30 percent combined rating for the Veteran's service-connected right knee disability, in itself, contemplates impact on the Veteran's activities of daily living, to include employment.  As noted above, the Board recognizes that the Veteran's symptoms affect his employment.  However, the disability is not shown to have risen to a level to render him unable to secure and follow a substantively gainful occupation at any point pertinent to this appeal.  Based on his education and work experience, there are some transferable skills that could enable him to be successful in a sedentary position, and also various low skill level sedentary positions that the Veteran may be  able to engage in.  However, the evidence does not show that the Veteran sought sedentary employment since he stopped working in 2009.  

Furthermore, to whatever extent the Veteran asserts that his right knee disability does render, or has rendered, him unemployable during the period in question, the Board emphasizes that the Veteran is not shown to possess any expertise in medical or vocational matters so as to competently opine on such a matter.  See e.g., 38 C.F.R. § 3.159 (2016) and Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.  

Given the entirety of the evidence of record, the Board finds that the weight of the competent, probative evidence indicates that service-connected right knee disability has not rendered him unemployable at any point pertinent to this appeal.  Accordingly, referral of the claim for an extra-schedular consideration  pursuant to the procedures prescribed in 38 C.F.R. § 4.16(b) is not warranted, and the claim for a TDIU due to right knee disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski; 1 Vet. App. 49, 53-56 (1990). 




	(CONTINUED ON NEXT PAGE)



ORDER

The claim for a TDIU due to service-connected right knee disability is denied. 




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


